The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: Page 1, in paragraph [0002], second line therein and page 9, in paragraph [0056], second line therein, note that “..” should be rewritten to just a single --.--, respectively at these instances for grammatical clarity. Page 1, in paragraph [0004], 7th line therein, note that the term “by” should be rewritten as --using-- for idiomatic clarity; 12th line therein, note that the recitation of “loss of” should be rewritten as --loss in-- for idiomatic clarity. Pages 2, 6, in the respective headings therein, note that --OF THE INVENTION-- should be inserted after “SUMMARY” (i.e. page 2) and inserted after “DETAIL DESCRIPTION” (i.e. page 6), respectively for consistency with PTO guidelines. Page 2, in paragraph [0012], third line therein, it is noted that --in-- should be inserted after “all” for idiomatic clarity. Page 5, in paragraph [0030], note that it is unclear whether “FIG. 7” would be accurately characterized as being “a schematic diagram”, especially since FIG. 7 appears to depict a characteristic curve and thus appropriate clarification is needed. Page 7, in paragraph [0045], second line therein, note that --and in the detail description thereof-- should be inserted after “drawings” for an appropriate characterization. Page 7, in paragraph [0048], second line therein, note that --(FIG. 2)-- should be inserted after “13” for consistency with the labeling in that drawing. Page 8, in paragraph [0050], 7th line therein and page 12, in paragraph [0074], 6th line therein, note that the term “adjusted” should be rewritten as --changed--, respectively at these instances for idiomatic clarity. Page 9, in paragraph [0059], second line therein, note that the recitation of “line 22, a dielectric layer 23, an” should be rewritten as --line 22 (FIGS. 3 and 5), a dielectric layer 23 (FIG. 5), an-- for consistency with the labeling in these drawings; 8th line therein, note that “the first direction,” should be rewritten as --a first direction (FIG. 3)-- for consistency with the labeling in that drawing. Page 12, in paragraph [0075], second line therein, note that the recitation of “a a-Si” should be rewritten as --an a-Si-- for grammatical clarity. Page 15, in paragraph [0085], second line therein, note that --(FIG. 10)-- should be inserted after “93” for consistency with the labeling in that drawing. Page 16, in paragraph [0087], second line therein and page 17, in paragraph [0094], 6th line therein, note that reference label “952” is vague in meaning, respectively at these instances, especially since no such reference label appears in “FIG. 11” and thus appropriate clarification is needed. Page 16, in paragraph [0088], first line therein, note that --(FIGS. 10 and 11)-- should be inserted after “96” for consistency with the labeling in that drawing. Page 18, in paragraph [0097], second line therein, note that --(FIG. 13)-- should be inserted after “123” for consistency with the labeling in that drawing. Page 19, in paragraph [00100], third line therein and page 20, in paragraph [00104], second line therein, note that --(FIG. 12)-- should be inserted after “direction”, respectively at these instances for an appropriate characterization consistent with the labeling in that drawing. Page 21, in paragraph [00115], 7th line therein, note that reference label “123” is vague in meaning, especially since no such label appears in FIG. 14 and thus appropriate clarification is needed.  Appropriate correction is required.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of dielectric sub-layers being aligned with the plurality of metal blocks (i.e. claims 12, 13 & 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification needs to provide a corresponding description of the dielectric sub-layers being aligned with the metal blocks as recited in claims 12, 13 & 20.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-13, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 10, lines 3 & 4, note that the recitation of “the connection layer” lacks strict antecedent basis in the dependency from claim 1; lines 5 & 6, note that it is unclear whether the recitation of the “plurality of metal blocks” being associated with “the first surface of the dielectric substrate” would be an accurate characterization, especially since the “plurality of metal blocks” are associated with the “metal layer”, which is not per se associated with the “first surface”. Appropriate clarifications of these issues are needed.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4; 14; 15 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Dutta. 
Dutta (i.e. FIG. 4A) discloses a phase shifter (e.g. a delay line as depicted in related FIGS. 8A-8D), comprising: a dielectric substrate (i.e. dielectric material 105); a transmission line (i.e. signal line 100) disposed on a first surface of the dielectric substrate (105); a dielectric layer (i.e. dielectric material (104), such as a semiconductor material, such as described in paragraph [0033]); an insulating layer (i.e. backside slot 106), which can be air or other dielectric material with a dielectric constant less than the dielectric constant of the dielectric layer (104); a metal layer (i.e. ground plane 102). Note that the dielectric layer (104) and the insulating layer (106) are disposed between the metal layer (102) and the transmission line (100), such that orthographic projections of the metal layer, the insulating layer and the dielectric substrate at least overlap, as evident from FIG. 4A. Regarding claim 3 & 4, note that a connection layer (i.e. ground plane 102) is provided on a second surface of the dielectric substrate (105) and is electrically coupled to the metal layer (102).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9, 17; 14; 15 are rejected under 35 U.S.C. 103 as being unpatentable over Phelan in view of Rivkina et al. 
Phelan (i.e. FIG. 2c) discloses a phase shifter, comprising: a dielectric substrate (i.e. substrate 16”); a transmission line (i.e. first conductive portion 18”) disposed on a first surface of the dielectric substrate (16”); a dielectric layer (i.e. phase shifting material (25) in related FIG. 5a of body 20”); an insulating layer (i.e. substrate (21) in related FIG. 5a of body 20”), which can be a dielectric material; a metal layer (i.e. conductive element 28”). Note that the dielectric layer (25) and the insulating layer (21) are disposed between the metal layer (28”) and the transmission line (18”), such that orthographic projections of the metal layer, the insulating layer and the dielectric substrate at least overlap, as evident from FIG. 2c. However, Phelan does not disclose that the dielectric layer (phase shifting material 25) is comprised of a semiconductor material.
Rivkina et al exemplarily discloses a tunable device (i.e. tunable element 14) usable in phase shifters that can be either characterized as a semi-conductive varactor or a tunable dielectric capacitor (e.g. see column 3, lines 15-27).
Accordingly, it would have been obvious in view of the references, taken as a whole, to have realized the phase shifting material in Phelan as a semi-conductive varactor, such as exemplarily taught by Rivkina et al. Such a modification would have been considered as an obvious substitution of equivalents, especially since Rivkina et al recognizes equivalents between a tunable dielectric capacitor and a semi-conductive varactor in performing the equivalent function of a material that can be changed in phase, thereby suggesting the obviousness of such a modification. Regarding claims 9 & 17, note that as an obvious consequence of such a modification, the resultant combination would necessarily have included a voltage control module (e.g. voltage controller (26) in Phelan) that would have produced necessary voltages applied to the resultant semiconductor varactor to thereby change he phase in a desired manner.
Claims 2, 5-8, 18, 19; 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Carlsson et al discloses a tunable microwave device including a tunable ferroelectric layer.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee